Citation Nr: 0434158	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  97-13 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of detached retina of the 
left eye.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

3.  Entitlement to service connection for claimed ulcers.  

4.  Entitlement to an earlier effective date of the grant of 
service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976 and from June 1977 to May 1984.  

The appeal initially comes from a February 1997 RO decision 
that continued a 10 percent evaluation for the service-
connected residuals of detached retina of the left eye.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO decision that denied service 
connection for ulcers and an earlier effective date for the 
grant of service connection for headaches.  The RO also 
granted service connection and assigned an initial 
noncompensable evaluation for hemorrhoids.  

The Board notes in his July 2002 Substantive Appeal (VA Form 
9), the veteran raised the issue of an earlier effective date 
for his service-connected hemorrhoid disability.  However, 
the RO has not adjudicated the earlier effective date issue.  
The issue of earlier effective date for service-connected 
hemorrhoids is referred back to the RO for appropriate 
action.  

The issues of an increased rating for the service-connected 
residuals of detached retina of the left eye, an initial 
compensable rating for the service-connected hemorrhoids, and 
service connection for ulcers are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim of service connection for 
headaches (claimed as the residuals of a head injury) is not 
shown to have been received prior to April 3, 1996.  



CONCLUSIONS OF LAW

An effective date earlier than April 3, 1996, the date of the 
veteran's original claim, for the grant of service connection 
for headaches is not for application.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  In a letter dated in 
November 2003, and by virtue of the July 2002 SOC and the 
February 2004 SSOC, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  In addition, the RO provided the veteran with 
the law and regulations pertinent to a claim for an earlier 
effective date.  

As will be discussed, the veteran's earlier effective date 
claim turns on the date of his claim for service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that medical records cannot serve as the 
original claim of service connection in this situation.  
Brannon v. West, 12 Vet. App. 32 (1998); see also Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Similarly, an examination or medical opinion is not required 
in this case.  Such an examination or opinion could not shed 
light on the dates of the veteran's claims.  

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  Further development and further 
expending of VA's resources is not warranted.



Analysis

Except as otherwise provided, the effective date of an 
evaluation an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a).  

However, the effective date of an award of disability 
compensation to a veteran shall be the day following the 
veteran's discharge or release from service, if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  

The veteran asserts that the effective date of the grant of 
service connection for headaches should be "in or around 
1990" rather than April 3, 1996, the date of the initial 
claim of service connection for the residuals of a head 
injury.  

A review of the record reveals no documentation prior to 
April 3, 1996 that can be construed as being a claim of 
service connection for headaches or the residuals of a head 
injury.   As this is date could be no earlier than when 
entitlement arose, there is simply no legal basis for an 
effective date earlier than April 3, 1996, for service 
connection for headaches.  

In this case, the law, and not the facts, is dispositive of 
the issue.  Therefore, the appeals must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An effective date earlier than April 3, 1996 for the grant of 
service connection for headaches is denied.  




REMAND

As noted above, the veteran is in receipt of an initial 
noncompensable rating for the service-connected hemorrhoids 
under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  In his 
statement of accredited representative (VA Form 646), the 
veteran contended that his service-connected hemorrhoid 
condition has worsened and warranted an increased rating.  

With regard to the veteran's claim for a higher initial 
rating, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran underwent a VA examination 
in November 2003.  The VA examiner did not review the 
veteran's claims file and noted the importance of claims file 
review in this case.  The VA examiner noted the presence of 
external hemorrhoids; however, the information provided in 
the examination report was insufficient to determine whether 
an increased rating was warranted.  

In addition, given the veteran's complaints of increased 
severity of his hemorrhoid disability, a current examination 
is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).-

Further, the veteran seeks an increased rating for the 
service-connected residuals detached retina of the left eye.  
In this regard, the veteran underwent a VA examination in 
November 2003.  

However, the examiner did not review the veteran's claims 
file or offer an opinion regarding the veteran's current 
level of disability in his left eye.  As such, further 
examination is indicated in order to assess the veteran's 
current disability level.  

With regard to service connection for ulcers, further 
development is necessary.  A review of the veteran's claims 
file reveals in-service stomach complaints and a history of 
stomach ulcers.  There is recent medical evidence of 
treatment for gastritis and complaints of stomach pain which 
the veteran essentially contends dates back to service.  

In this case, VA is required to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Additionally, it appears that the veteran receives ongoing VA 
treatment for his service-connected disabilities.  The record 
contains treatment records dated as recently as November 
2000, but the RO should ascertain whether any outstanding 
treatment records exist and then obtain those records.  VA is 
required to seek all relevant treatment records.  38 U.S.C.A. 
§ 5103A (West 2002).  

Finally, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claims.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO should provide the veteran with a VCAA 
notice letter pertaining to his increased 
rating claims for the service-connected 
residuals of detached retina of the left 
eye and hemorrhoids in accordance with 
the requirements of that act and 
applicable court decisions.  

2.  The RO should obtain any medical 
treatment records for the service-
connected left eye disability and 
hemorrhoids and the claimed stomach 
disorder from VA for the period from 
November 2000 to the present.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
hemorrhoid disability.  The entire claims 
file must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should describe 
all clinical manifestations attributable 
to the service- connected hemorrhoids in 
detail.  The examiner should discuss in 
detail the impact, if any, any anemia and 
hemorrhoids have upon appellant's daily 
activities.  The examiner should describe 
in detail the rationale for reaching 
his/her conclusions.  

4.  The veteran must be afforded a VA 
examination to evaluate the severity of 
his service-connected left eye disorder.  
The claims folder in its entirety must be 
made available to the examiner for review 
and the examiner must reference in 
his/her report whether in fact the claims 
folder was reviewed.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
the disability.  Such diagnostic testing 
must include visual field testing of both 
eyes, charted on Goldmann Perimeter 
Charts, copies of which must accompany 
the examiner's report.  As well, testing 
of the veteran's central visual acuity 
must be undertaken.  All applicable 
diagnoses must be fully set forth.  

5.  The RO should make arrangements for 
the veteran to be afforded an examination 
in order to determine the nature and 
likely etiology of the claimed ulcers.  
The claims folder should be to the 
examiner(s) for review.  The examination 
report, or an addendum to the report, 
should reflect that such a review was 
made.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current 
ulcer disability due to disease or injury 
in service.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a SSOC 
to the veteran and his representative and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



